Appeal from a judgment of the Supreme Court iat Special Term, entered February 7, 1973 in Chemung County, which sustained a writ of habeas corpus and directed that the relator be released upon the posting of bail in the amount of $50,000. Respondent has been indicted for two counts of murder in the first degree, and one count of sodomy in the first degree.' Respondent was arraigned in Chemung County Court on January 30,1973, .and an application for bail was denied by the County Judge with the County Judge stating, “It’s the opinion of the court that with charges of murder the court should exercise its discretion and not granting [sic] bail.” We feel that the denial of bail on the sole ground stated by the County Judge was arbitrary and an abuse of discretion, and did not comply with the provisions of GPL 510.30 (subd. 2) nor with the holding of People ex rel. Klein v. Krueger (25 N Y 2d 497). The granting of the petition for habeas corpus and fixing bail in the amount of $50,000 was based upon specific findings contained in the decision of Special Term, and should be affirmed. Judgment affirmed, without costs. Herlihy, P. J., Staley, Jr., Greenblott, Sweeney and Kane, 33., concur.